Citation Nr: 0214305	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  01-08 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1942 to October 
1945.  He died in February 1991.  The appellant is his 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2000 by the 
Department of Veterans Affairs (VA), Portland, Oregon, 
Regional Office (RO).  A hearing was held before the 
undersigned Member of the Board at the RO in June 2002.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue of service connection for the cause of the veteran's 
death has been obtained.

2.  During his lifetime, the veteran established service 
connection for a psychosis, rated as 10 percent disabling 
effective from March 25, 1950.

3.  The veteran died on February 21, 1991, at the age of 68 
years due to end stage congestive cardiomyopathy due to or as 
a consequence of arteriosclerotic cardiovascular disease.  
Another significant condition contributing to death was 
diabetes mellitus.  

4.  Neither a cardiovascular disorder nor diabetes mellitus 
was present during service or manifested within one year 
after service.

5.  The death was not proximately due to or the result of a 
service-connected disability.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.311, 
3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the appellant with the 
applicable regulations in the SOC and SSOC.  The basic 
elements for establishing service connection for the cause of 
death have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The evidence includes the veteran's service medical records, 
his post service treatment records, and a copy of his death 
certificate.  Also, the appellant has had two hearings.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the veteran's death.  She 
asserts that his service-connected psychiatric disorder 
caused him to suffer from a great deal of stress and this in 
turn resulted in his death.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cardiovascular disease or an organic neurological disease is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for disability shown to be proximately 
due to or the result of a service-connected disorder.  See 
38 C.F.R. § 3.310(a). 

The VA regulation pertaining to claims for service connection 
for the cause of death, 38 C.F.R. § 3.312, provides as 
follows: 

    (a) General.  The death of a veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.
    (b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.
    (c) Contributory cause of death.  (1) Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.
    (2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.
    (3) Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.
    (4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

During his lifetime, the veteran established service 
connection for a psychosis.  As of the date of death, the 
disorder had been rated as 10 percent disabling effective 
from March 25, 1950.

The veteran's death certificate shows that he died on 
February 21, 1991, at the age of 68 years due to end stage 
congestive cardiomyopathy due to or as a consequence of 
arteriosclerotic cardiovascular disease.  Another significant 
condition contributing to death was diabetes mellitus.  The 
death certificate contains no indication that the cause of 
death was related to service.  

The veteran's service medical records show that 
cardiovascular disease and diabetes were not present during 
service.  Although there are numerus records pertaining to 
his service-connected psychiatric disorder, there are no 
complaints, findings or diagnoses of a cardiovascular 
disorder or diabetes.

There is also no evidence that any type of cardiovascular 
disease or diabetes was manifested within one year after 
separation from service.  The report of an examination 
conducted by the VA in August 1948 shows that evaluation of 
the heart was normal.  A urinalysis done at that time was 
negative for sugar.

The appellant testified in support of her claim during the 
hearing held in June 2002.  The testimony was to the effect 
that the veteran's service-connected psychotic disorder 
caused him to suffer from a great deal of stress, and that 
this caused his death.  She said that he was not able to 
handle stress at all.  She described the stress as being 
severe in degree.  The appellant gave similar testimony 
during a hearing held at the RO in November 2001.

In reviewing the evidence which is of record, the Board notes 
that there is no medical evidence that the veteran's service-
connected psychiatric disorder played a role in his death.  
The disorder was not listed on the death certificate as a 
cause of death.

The appellant has submitted a medical statement dated in 
March 2000 from the veteran's treating physician, Roy E. 
Hall, M.D.,  which is to the effect that the veteran was 
under his care from May 1979 until March 1990, and that 
during that time he always lived with a great amount of 
stress.  The physician did not, however, give an opinion 
linking the veteran's service-connected psychiatric disorder 
and his death.

The only opinions regarding whether there is a link between 
the veteran's service-connected psychiatric disorder and his 
death weigh against the claim.  A VA cardiology opinion 
report dated in January 2002 shows that a VA physician 
thoroughly reviewed all available data regarding the 
veteran's cardiac disease.  He stated that after a thorough 
review of the medical records, he could find no evidence of 
cardiovascular disease during the veteran's years of military 
service.  He said that the veteran died on February 21, 1991 
of congestive heart failure due to cardiomyopathy associated 
with coronary artery disease.  The coronary artery disease 
was first diagnosed when he presented with chest pain in May 
1990.  He noted that the first mention he could find of an 
abnormal study was the report of an abnormal EKG dated in 
September 1982 which appeared to reflect wall thickening 
likely from hypertension.  In May 1990, an echocardiogram 
found evidence of cardiomyopathy, likely secondary to 
coronary artery disease.  He underwent a coronary angiography 
in August 1990 which demonstrated diffuse chronic disease of 
the coronary arteries and ischemic cardiomyopathy.  He 
subsequently underwent coronary artery bypass grafting.  The 
physician stated that coronary artery disease was a slow 
progressive disease which progressed in the veteran over 
years, but was first manifest clinically in 1990.  He further 
stated that he found no evidence to suggest that the 
veteran's mental health disorder contributed to his 
cardiovascular disease.

A VA diabetes mellitus opinion report dated in December 2001 
shows that a VA physician reviewed the veteran's chart to 
determine the onset of the veteran's diabetes mellitus and 
whether the veteran's service-connected psychotic disorder 
directly or substantially contributed to the cause of his 
death.  The physician noted that the records which were 
reviewed included the veteran's service medical records which 
showed that he was hospitalized in service for a psychosis, 
manic depression, and also gastric hyperacidity.  He noted 
that there were three urinalysis results in the records from 
March, April and September 1945, and all indicated that no 
glucose was detected.  He concluded that the record did not 
reflect a concern for diabetes.  The VA physician further 
noted that the veteran had been treated in September 1982 for 
right hemiparesis and probable stroke.  A urinalysis 
performed at that time was normal.  The VA physician 
concluded that the records from that treatment did not 
contain any mention of diabetes mellitus.  He also noted that 
a progress note from October 1983 which listed the veteran's 
medication did not include any which are used for diabetes.  
He noted that the first evidence for a diagnosis of diabetes 
mellitus was dated in March 1990.  He concluded that there 
was no evidence that the veteran had diabetes during his 
period of service, and there was also no available evidence 
to suggest that the patient's mental health disorder 
contributed to the development of his diabetes.   

Therefore, there is no basis for concluding that the service-
connected disability or treatment thereof played a role in 
the veteran's death.  The Board appreciates the testimony 
provided by the appellant, and her sincerity is not doubted.  
Nevertheless, to the extent that she asserts that the 
psychosis caused the veteran's death, that testimony is not 
corroborated by competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Van Slack v. 
Brown, 5 Vet. App. 499, 501 (1993) (holding that a veteran's 
widow was not capable of testifying as to matters involving 
medical causation such as the cause of the veteran's death).

In summary, the evidence shows that the cardiovascular 
disorder and diabetes which resulted in the veteran's death 
were not present during service or manifested within one year 
after service.  Moreover, the weight of the medical evidence 
shows no relationship between the service-connected 
psychiatric disorder and the veteran's death.  Accordingly, 
the Board concludes that a service-connected disability did 
not cause or contribute substantially or materially to cause 
the veteran's death.  



ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

